                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA




 BENJAMIN DAVIS,
                        Petitioner,                         No. 3:20-cv-00274-JKS
        vs.
                                                           ORDER OF DISMISSAL

 STATE OF ALASKA,
                        Respondent.




       On April 22, 2020, Benjamin Davis, a state prisoner proceeding pro se, filed a Petition
for Writ of Habeas Corpus under 28 U.S.C. § 2254. Docket No. 1 (“Petition”). The Court noted
that his Petition was deficient because Davis did not pay the $5.00 filing fee for maintaining
habeas actions in federal court, or file an Application to Waive Prepayment of the Filing Fee.
Docket No. 2. Davis subsequently moved for leave to proceed in forma pauperis (“IFP”), which,
if granted, would allow him to maintain this action without paying the filing fee. Docket No. 3.
After reviewing Davis’s Petition and the IFP motion, the Court noted that his IFP application was
deficient because he did not include “a certificate from the warden or other appropriate officer of
the place of confinement showing the amount of money or securities that [he] has in any account
in the institution,” as required by Rule 3(a)(2) of the Rules Governing Section 2254 Proceedings
in the U.S. District Courts. Docket No. 4 at 7. The Court ordered Davis to submit either the
$5.00 filing fee for maintaining this action or a valid and complete Application to Waive

                                                -1-


          Case 3:20-cv-00274-JKS Document 9 Filed 01/06/21 Page 1 of 2
Prepayment of the Filing Fee by December 30, 2020. Docket No. 6 at 3. To date, Davis has not
complied with this Order.
       IT IS THEREFORE ORDERED:
       1.      This case is DISMISSED WITHOUT PREJUDICE.
       2.      All pending motions are DENIED AS MOOT.
       3.      The Clerk of Court is respectfully directed to enter final judgment in this case.
       4.      The Court declines to issue a Certificate of Appealability. See 28 U.S.C.
               § 2253(c); Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain a certificate of
               appealability, a prisoner must ‘demonstrat[e] that jurists of reason could disagree
               with the district court’s resolution of his constitutional claims or that jurists could
               conclude the issues presented are adequate to deserve encouragement to proceed
               further.’” (quoting Miller-El v. Cockrell, 537 U.S. 322, 327 (2003))). Any further
               request for a Certificate of Appealability must also be addressed to the Ninth
               Circuit Court of Appeals. See FED. R. APP. P. 22(b); 9TH CIR. R. 22-1.
Dated at Anchorage, Alaska this 6th day of January, 2021.

                                                       s/James K. Singleton, Jr.
                                                       JAMES K. SINGLETON, JR.
                                                       Senior United States District Judge




                                                 -2-


            Case 3:20-cv-00274-JKS Document 9 Filed 01/06/21 Page 2 of 2
